HOOD, Judge
(dissenting).
I agree with the conclusions reached by the majority that Mrs. Perry was negligent and that Mr. Herrin was free from negligence. I cannot agree with the holding, however, that the crew of the Department of Highways was negligent or that the State of Louisiana has waived its immunity from suit in a case of this type.
My reasons for feeling that the highway crew was free from negligence were set out in my dissent in the companion case of Perry v. Herrin et al., 215 So.2d 174, 175. For those reasons, I respectfully dissent from that portion of the judgment rendered in the instant suit which condemns the Louisiana State Department of Highways to pay damages.
Also, I think the majority has erred in overruling the exception of immunity which was filed by the State of Louisiana in this suit. I concede that the language used in Hamilton v. City of Shreveport, 247 La. 784, 174 So.2d 529 (1965), and in Southern Construction Company v. Housing Authority of the City of Opelousas, 250 La. 569, 197 So.2d 628 (1967), is susceptible to the interpretation which the majority has placed on it. The Hamilton case relates to a municipal corporation, however, and the Southern Construction Company case relates to a Housing Authority. As noted by the majority, municipal corporations, housing authorities and other public corporations traditionally have been treated differently from state agencies on the question of immunity from suit.
I am not convinced, as the majority seems to be, that our Supreme Court, in the Hamilton and Southern Construction Company cases, intended to hold that the 1960 amendment to Article 3, Section 35, of our State Constitution has the effect of waiving the immunity of some of the departments of the state, while not waiving it as to others.
Until the Supreme Court has had an opportunity to consider the question of *185whether the same rule applies to actions against the state, I would prefer to follow the existing jurisprudence and conclude that the 1960 amendment did not operate as a general waiver of immunity in suits against the Department of Highways.
For these reasons I also respectfully dissent from that portion of the majority decree which overrules the exception of immunity filed by the State of Louisiana.